Citation Nr: 0115439	
Decision Date: 06/05/01    Archive Date: 06/13/01

DOCKET NO.  00-03 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating greater than 70 percent for post 
traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating for compensation 
purposes due to individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Strommen, Counsel



INTRODUCTION

The veteran served on active duty from February 1972 to 
January 1975.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in April 1998, in which the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied the veteran's 
claim of entitlement to a rating greater than 70 percent for 
PTSD.  The veteran subsequently perfected an appeal of that 
decision.

The Board notes that the veteran's claim of entitlement to a 
total disability rating for compensation purposes due to 
individual unemployability was denied in a November 1999 
decision, and the RO appropriately added it to the issues on 
appeal as it is inextricably intertwined with the veteran's 
claim for a total rating for PTSD on a schedular basis.  
Harris v. Derwinski, 1 Vet. App. 180 (1991).


REMAND

While the veteran's claim was pending, 38 U.S.C.A. § 5107 was 
amended, effective for all pending claims, to eliminate the 
requirement that the veteran submit a well-grounded claim in 
order to trigger VA's duty to assist.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 (VCAA), § 4, 114 
Stat. 2096, 2098-99 (2000) (Nov. 9, 2000) (to be codified as 
amended at 38 U.S.C. § 5107).  Consequently, the VA is 
obligated to assist the veteran in the development of his 
claim, unless there is no reasonable possibility that such 
assistance will aid in substantiating the claim.  See VCAA, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A).  In addition, to eliminating the well-groundedness 
requirement, the statute also amplified the duty to assist 
itself and more specifically defined it.  Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-
98 (2000) (to be codified as amended at 38 U.S.C. § 5103A).  
This assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where indicated.  
Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-98 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A).  

Based on the new statutory changes, and review of the record, 
it is the opinion of the Board that additional development of 
the evidence should be accomplished prior to further 
consideration of the veteran's claims.  

In several statements of record the veteran reported that he 
has received treatment at the VA medical center in Tampa, 
Florida, and at the outpatient treatment clinic in Orlando, 
Florida, and treatment records from October 1997 to November 
1997 from the Tampa, Florida, facility are of record.  
However, there is no indication that records were requested 
from the Orlando treatment clinic, nor are there any requests 
for records from these facilities after November 1997, 
although the veteran has indicated that he was treated 
subsequent to this time.  Further, the veteran has stated 
that Dr. Oligive, the veteran's treating physician, has 
informed him that he is unemployable due to his PTSD.  
Accordingly, the treatment records from the period after 
November 1997 are potentially very probative of the veteran's 
claim.  

Moreover, in an August 1998 letter to the veteran, the VA 
informed him that he was not a feasible candidate for 
vocational rehabilitation services because his medical and 
psychological records, and his treating VA psychologist, Dr. 
Oligive, indicated that he is unemployable at this time.  An 
August 1999 Report of Contact with Mr. Tester, the person 
responsible for denying the veteran VA vocational 
rehabilitation benefits indicates that Mr. Tester believes 
that the veteran was unemployable solely due to his PTSD 
aside from any additional complications his physical 
disorders may cause.  Given the findings of the vocational 
rehabilitation personnel, the Board finds that the veteran's 
vocational rehabilitation file may contain information 
relevant to consideration of his level of impairment.

Finally, the Board notes that in a September 1999 VA 
psychiatric examination, the examiner determined that the 
majority of the veteran's problems with his anger and 
inability to relate to others are "most probably" related 
to his personality disorder and not his PTSD.  However, no 
mention is made in this examination report of the findings of 
the vocational rehabilitation officer, nor could the examiner 
have reviewed the veteran's vocational rehabilitation records 
or his recent psychiatric treatment before rendering this 
opinion since this evidence is not of record.  Accordingly, 
this examination is not adequate for rating purposes, and 
pursuant to the VCAA, another examination should be 
conducted.

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, the case is 
simply not ready for appellate review.  To ensure due 
process, and to ensure that the VA has met its duty to assist 
the veteran in developing the facts pertinent to his appeal, 
the case is REMANDED to the RO for the following development:

1.  The RO should attempt to secure 
copies of all VA treatment records 
pertaining to the veteran from the VA 
medical facilities in Tampa, Florida, and 
Orlando, Florida, from January 1997.

2.  The RO should secure the veteran's 
vocational rehabilitation file from the 
appropriate department and associate it 
with the veteran's claims file.

3.  The RO should notify the veteran that 
he should obtain a written statement from 
Dr. Oligive regarding his opinion of the 
veteran's employability due to his 
psychiatric impairment.

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

5.  After receipt of the available 
records, the RO should accord the veteran 
a psychiatric examination, in order to 
ascertain the severity of his PTSD.  The 
RO should also inform the veteran of the 
consequences of failing to report for the 
scheduled examination.  The veteran's 
claims folder should be provided to the 
examiner prior to his or her evaluation of 
the veteran.  After reviewing the claims 
folder and examining the veteran, the 
examiner should, on the examination 
report, indicate an opinion as to the 
degree of industrial/occupational and 
social impairment caused by the veteran's 
service-connected PTSD.  A Global 
Assessment of Functioning (GAF) score 
should also be assigned.  

6.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




